United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                              ________________

                                 No. 97-4307
                              ________________

United States of America,             *
                                      *
      Appellee,                       *
                                      *     Appeal from the United States
      v.                              *     District Court for the
                                      *     District of Nebraska
Andrew M. Jaskiewicz, also known      *
as Andrew Maurice Hart,               *     [UNPUBLISHED]
                                      *
      Appellant,                      *
                                      *
John Doe, or current unknown          *
occupants; Jane Doe, or current       *
unknown occupants,                    *
                                      *
      Defendants.                     *

                              ________________

                              Submitted: November 2, 1998
                                  Filed: November 6, 1998
                              ________________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                      ________________

PER CURIAM.
       Andrew Mark Jaskiewicz a/k/a Andrew Maurice Hart appeals from the district
court's1 adverse grant of summary judgment in an action in ejectment. Having carefully
reviewed the record and the parties' submissions, we conclude that the district court's
judgment is correct. See 8th Cir. R. 47B.

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




      1
        The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
                                          2